Name: 2006/506/EC: Commission Decision of 19 July 2006 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document number C(2006) 3257) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  Europe;  health
 Date Published: 2007-05-08; 2006-07-21

 21.7.2006 EN Official Journal of the European Union L 199/36 COMMISSION DECISION of 19 July 2006 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document number C(2006) 3257) (Text with EEA relevance) (2006/506/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3), and in particular Article 66(2) thereof, Whereas: (1) Following an outbreak of highly pathogenic avian influenza of the subtype H5N1 in a poultry flock on its territory, Hungary has taken the appropriate measures as provided for in Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (4). (2) In the light of the further development of the epidemiological situation in Hungary it is necessary to prolong the measures established for areas A and B in accordance with point (b)(iii) of Article 4(4) of Decision 2006/415/EC. (3) Denmark has notified to the Commission that all control measures in relation to an outbreak of highly pathogenic avian influenza of the subtype H5N1 in a backyard poultry holding have been ceased by 30 June 2006 and therefore the measures established in accordance with Article 4(2) of that Decision for areas A and B are no longer necessary. (4) It is therefore necessary to amend Parts A and B of the Annex to Decision 2006/415/EC accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 July 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 10, 14.1.2006, p. 16. (4) OJ L 164, 16.6.2006, p. 51. ANNEX The Annex to Decision 2006/415/EC is replaced by the following: ANNEX PART A Area A as established in accordance with Article 4(2): ISO Country Code Member State Area A Date until applicable Article 4(4)(b) Code (if available) Name HU HUNGARY In the county of BÃ ¡cs-Kiskun the municipalities of: KISKÃ RÃ S KECEL IMREHEGY ORGOVÃ NY KASKANTYÃ  BÃ CSA SOLTVADKERT TÃ ZLÃ R PIRTÃ  KISKUNHALAS JAKABSZÃ LLÃ S BUGACPUSZTAHÃ ZA BUGAC SZANK KISKUNMAJSA-BODOGLÃ R HARKAKÃ TÃ NY FÃ LÃ PJAKAB MÃ RICGÃ T PETÃ FISZÃ LLÃ S JÃ SZSZENTLÃ SZLÃ  KISKUNMAJSA KISKUNFÃ LEGYHÃ ZA GÃ TÃ R PÃ LMONOSTORA KÃ MPÃ C CSÃ LYOSPÃ LOS 31.8.2006 In the county CsongrÃ ¡d the municipalities of: Ã LLÃ S BORDÃ NY ZSOMBÃ  SZATYMAZ SÃ NDORFALVA FELGYÃ  FORRÃ SKÃ T BALÃ STYA DÃ C KISTELEK Ã PUSZTASZER CSONGRÃ D BAKS CSENGELE PUSZTASZER CSANYTELEK TÃ MÃ RKÃ NY 31.8.2006 PART B Area B as established in accordance with Article 4(2): ISO Country Code Member State Area B Date until applicable Article 4(4)(b) Code (if available) Name HU HUNGARY ADNS The counties of: 31.8.2006 00003 BÃ CS-KISKUN 00006 CSONGRÃ D